 


109 HR 2941 IH: Bond Financing Renewal Act of 2005
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2941 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the qualified small issue bond provisions. 
 
 
1.Short titleThis Act may be cited as the Bond Financing Renewal Act of 2005. 
2.Acceleration of expansion of qualified small-issue bond programSubparagraph (G) of section 144(a)(4) of the Internal Revenue Code of 1986 (relating to additional capital expenditures not taken into account) is amended by striking 2009 and inserting 2006.  
3.Acquisition interest expenses of financial institutions for small issue bonds made deductible 
(a)In generalClause (ii) of section 265(b)(3)(B) of the Internal Revenue Code of 1986 (relating to certain bonds not treated as private activity bonds) is amended by striking or at the end of subclause (I), by striking the period at the end of subclause (II) and inserting , or, and by inserting after subclause (II) the following new subclause: 
 
(III)any obligation which is a qualified small issue bond described in section 144(a)(12)(B) if such obligation is part of an issue the aggregate authorized face amount of which is less than $2,000,000.. 
(b)Effective dateThe amendment made by this section shall apply to obligations issued after the date of the enactment of this Act. 
 
